Exhibit 10.1
SYNNEX Corporation
        


January 4, 2018
Mr. Dennis Polk

Dear Dennis:
SYNNEX Corporation (the “Company”) is pleased to offer you a promotion on the
following terms:
1.    Position. Commencing March 1, 2018, or such earlier date as is mutually
agreed between the parties (the “Promotion Date”) you will be promoted to
President and Chief Executive Officer, reporting to the Board of Directors.
You will be employed at the Company’s headquarters in Fremont, California. By
signing this letter, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company.
Employment with the Company is for no specific period of time. Your employment
with the Company will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.
2.    Board Membership. You will continue to serve as a member of the Board of
Directors of the Company. All directors are subject to election and removal by
the shareholders of the Company in accordance with its by-laws and Delaware law.
Upon the Company’s written request, you agree to promptly resign as a member of
the Board following any termination of your employment with the Company.
3.    Cash and Performance-Based Compensation. Effective March 1, 2018, the
Company will pay you a starting base salary at the rate of $675,000 per year
($56,250 per month). In addition, you will be eligible to be considered for an
incentive bonus for each fiscal year of the Company. Bonuses will be determined
by the Company’s Compensation Committee (the “Compensation Committee”), in its
sole discretion. Your target bonus for the fiscal year ending November 30, 2018
will be $1,687,500, provided you remain employed through November 30, 2018. The
bonus for a fiscal year will be paid within 2-1/2 months after the last day of
the fiscal year. The determinations of the Compensation Committee with respect
to your bonus will be final and binding. Following fiscal year 2018, your base
salary and bonus will be determined by the Compensation Committee in its sole
discretion. Your base salary will next be reviewed as of May 1, 2019. Any
increase in base salary approved pursuant to such review, if it is completed
after such date, shall be made effective retroactive to such date.
In addition, you will be eligible to be considered for the Company’s long-term
performance-based restricted stock unit (“RSU”) program for each fiscal year.
Long-term performance-based RSU awards will be determined by the Compensation
Committee, in its sole




--------------------------------------------------------------------------------




discretion. Your target long-term performance-based RSU award for the fiscal
year ending November 30, 2018 will be $562,500, provided you remain employed
through November 30, 2020. The long-term performance-based RSU award for a
fiscal year will be paid within 2-1/2 months after the last day of the fiscal
year. The determinations of the Compensation Committee with respect to your
long-term performance-based RSU award will be final and binding. Following
fiscal year 2018, your long-term performance-based RSU award will be determined
by the Compensation Committee in its sole discretion.
In determining total compensation, the Company has stressed a compensation
philosophy that is performance-driven with a high degree of variability achieved
through the Company’s profit sharing program. Bonuses granted to executive
officers under this profit sharing program are determined by the Compensation
Committee, based upon both qualitative and quantitative considerations, and in
past years has been based upon the achievement of certain predetermined,
performance-based financial metrics.
4.    Employee Benefits. As a regular employee of the Company, you will also be
eligible to receive all employee benefits consistent with that provided to other
senior executive officers. You should note that the Company reserves the right
to modify compensation and benefits from time to time, as it deems necessary.
The Company will reimburse you for ordinary and necessary business expenses you
incur in connection with the performance of your duties on behalf of the Company
in accordance with the Company’s normal procedures, as they may be amended from
time to time.
5.    Equity Compensation. You will be granted an option to purchase shares of
the Company’s Common Stock (“Stock Option”) pursuant to the Company’s 2013 Stock
Incentive Plan, as amended (the “Plan”) with a which Stock Option shall have a
fair value of approximately $1,050,000. The date of grant will be the Promotion
Date; provided, however, that if the Company’s trading window is not open on
that date, the date of grant will be upon the expiration of three trading days
after the Company’s trading window is open, in accordance with the Company’s
equity grant making policy. The exercise price per share of the Stock Option
will be equal to the closing price per share of the Company’s Common Stock on
the date of grant. The Stock Option will be subject to the terms and conditions
applicable to options granted under Plan and the applicable stock option
agreement. The Stock Option will be subject to vesting over the five-year period
following October 3, 2017 (the “Vesting Date”), with 20% of the option shares
vesting on the one-year anniversary of the Vesting Date, and monthly vesting
over the next succeeding 48 months, conditioned on your continuous common law
employment, as described in the applicable stock option agreement.
You will also be granted a restricted stock award for shares of the Company’s
Common Stock (“Restricted Stock”) pursuant to the Plan with a fair market value
of approximately $375,000. The date of grant will be the Promotion Date;
provided, however, that if the Company’s trading window is not open on that
date, the date of grant will be upon the expiration of three trading days after
the Company’s trading window is open, in accordance with the Company’s equity
grant making policy. The Restricted Stock will be subject to the terms and
conditions applicable to restricted stock awards granted under Plan and the
applicable restricted




--------------------------------------------------------------------------------




stock award agreement. The Restricted Stock will be subject to vesting over the
five-year period following the Vesting Date, with 20% of the shares vesting on
each one-year anniversary of the Vesting Date, conditioned on your continuous
common law employment, as described in the applicable restricted stock award
agreement.
You will be eligible to receive additional equity compensation awards as
determined by the Compensation Committee in its sole discretion from time to
time.
6.    Stock Ownership Guidelines. You will be expected not to sell your vested
equity compensation from the Company (with the exception of shares sold or
withheld by the Company to cover your exercise price or taxes on such
compensation) until you achieve ownership of an amount of the Company’s Common
Stock having a fair market value of the lower of (i) at least two times annual
cash compensation or (ii) $2,000,000 in common stock, with a prohibition against
any sale of common stock prior to achieving one or both of the foregoing. You
will be expected to maintain this minimum level of ownership thereafter. Stock
ownership for this purpose includes common stock owned personally or in trust
for your benefit and/or vested in-the-money stock options of the Company, and
does not include unvested restricted stock or RSUs, or unvested or
out-of-the-money stock options.
7.    Severance Pay.
(a)    Involuntary Termination: if the Company terminates your employment with
the Company after the Promotion Date for a reason other than Cause, Disability
or death, as such terms are defined below (“Involuntary Termination”) and you
sign a standard release of claims then subject to Section 8, you will receive
the following severance benefits from the Company:
(i)    Severance Payments. You will be paid severance of salary continuation at
a rate equal to the average of total salary and bonus over the prior three
years, divided by twelve (12), for twelve (12) months, following the employment
termination date. Such payments shall be paid periodically in accordance with
the Company’s normal payroll policies.
(ii)    Continued Health Benefits. You will receive reimbursement from the
Company of the group health continuation coverage premiums for you and your
eligible dependents under Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”) or corresponding provisions of state law (“COBRA”) through
the earliest of (x) the twelve-month anniversary of the date of termination of
employment, (y) the date upon which you and your eligible dependents become
covered under similar plans or (z) the date you no longer qualify as a
“Qualified Beneficiary” (as such term is defined in Section 4980B(g) of the
Code); provided, however, that you are solely responsible for timely electing
COBRA coverage.
(b)    Change of Control: if the Company terminates your employment with the
Company after the Promotion Date without Cause within two (2) months before or
twelve (12) months after a change of control of the Company (including a
voluntary termination because of a




--------------------------------------------------------------------------------




reduction in salary or position or a relocation) and you sign a standard release
of claims, then subject to Section 8, you will receive the following severance
benefits from the Company:
(i)    Severance Payments. You will be paid severance of salary continuation at
a rate equal to the average of total salary and bonus over the prior three
years, divided by twelve (12), for a minimum of eighteen (18) months plus one
month per year of employment after the eighteenth year of employment, up to a
maximum of twenty-four (24) months, following the employment termination date.
Such payments shall be paid periodically in accordance with the Company’s normal
payroll policies.
(ii)    Continued Health Benefits. You will receive reimbursement from the
Company of the group health continuation coverage premiums for you and your
eligible dependents under Section 4980B of the Code or COBRA through the
earliest of (x) the twenty-four (24)-month anniversary of the date of
termination of employment, (y) the date upon which you and your eligible
dependents become covered under similar plans or (z) the date you no longer
qualify as a “Qualified Beneficiary” (as such term is defined in
Section 4980B(g) of the Code); provided, however, that you are solely
responsible for timely electing COBRA coverage.
8.    Conditions to Receipt of Severance.
(a)    Release of Claims. The receipt of any severance benefits pursuant to
Section 7 will be subject to your signing and not revoking a release of claims
in a form acceptable to the Company within such period of time as the Company
may require, but not to exceed 21 days following your termination of employment.
(b)    Noncompetition; Nonsolicitation. The receipt of any severance benefits
pursuant to Section 7 will be subject to your not violating the provisions of
Section 10. In the event you breach the provisions of Section 10, or if you
elect not to comply with the terms of Section 10(a) on noncompetition or Section
10(b)(ii) on nonsolicitation of business, all continuing payments and benefits
to which you would have been entitled pursuant to Section 7 will immediately
cease.
(c)    Section 409A. Any cash severance to be paid pursuant to Section 7 will
not be paid during the six-month period following your termination of employment
if the Company determines that you are a “specified employee” within the meaning
of Section 409A of the Code and that such amounts are not exempt from Section
409A. In such event, the Company will pay you a lump-sum amount equal to the
cumulative amounts that would have otherwise been paid to you during such
six-month period on the first day following such six-month period (or, if
earlier, your death). Thereafter, you will receive your cash severance payments
pursuant to Section 7 in accordance with the Company’s normal payroll practices.
The provisions of this agreement which require commencement of payments or
benefits subject to Section 409A upon a termination of employment shall be
interpreted to require that you have a “separation from service” with the
Company (as defined for purposes of Section 409A). Any series of severance
payments or benefits provided under this agreement shall for all purposes of
Section 409A be treated as a series of separate payments and not as a single
payment. In any case where the date of your separation from service and the date
by which you are required to sign the release




--------------------------------------------------------------------------------




pursuant to Section 8(a) of this agreement falls in two separate taxable years,
any amount required to be paid to you that is conditioned on the effectiveness
of such release and is determined by the Company not to be exempt from Section
409A of the Code shall be paid in the later taxable year.
9.    Definition of Terms. The following terms referred to in this agreement
will have the following meanings:
(a)    Cause. “Cause” means (i) commission of a felony, an act involving moral
turpitude, or an act constituting common law fraud, and which has a material
adverse effect on the business or affairs of the Company or its affiliates or
stockholders, (ii) intentional or willful misconduct or refusal to follow the
lawful instructions of the Board or (iii) intentional breach of Company
confidential information obligations which has an adverse effect on the Company
or its affiliates or stockholders. For these purposes, no act or failure to act
shall be considered “intentional or willful” unless it is done, or omitted to be
done, in bad faith without a reasonable belief that the action or omission is in
the best interests of the Company.
(b)    Disability. “Disability” means that you have been unable to perform the
principal functions of your duties due to a physical or mental impairment, but
only if such inability has lasted or is reasonably expected to last for at least
six (6) months. Whether you have a Disability will be determined by the Board
based on evidence provided by one or more physicians selected by the Board.
10.    Restrictive Covenants.
(a)    Noncompete. For a period beginning on the Promotion Date and ending on
the date you cease to provide services to the Company or any parent or
subsidiary of the Company (excluding services provided pursuant to Section 11
following your termination of employment) or, if later, the date through which
severance is payable pursuant to Section 7, you agree to not, directly or
indirectly, engage in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), nor
have any ownership interest in or participate in the financing, operation,
management or control of, any person, firm, corporation or business that
competes with Company (or any parent or subsidiary of the Company); provided,
however, that you shall not be prohibited from owning, solely as an investment,
up to 1% of the stock of a publicly traded corporation or up to 5% of the equity
of a non-publicly traded company. You may elect not to comply with the
provisions of this Section 10(a) following your termination of employment.
However, all continuing payments and benefits to which you would have been
entitled pursuant to Section 7 will immediately cease.
(b)    Nonsolicit.
(i) For a period beginning on the Promotion Date and ending on the date twelve
(12) months after you cease to provide services to the Company or any parent or
subsidiary of the Company (excluding services provided pursuant to Section 11
following your termination of employment), you, directly or indirectly, whether
as employee, owner, sole proprietor, partner, director, member, consultant,
agent, founder, co-venturer or otherwise, will




--------------------------------------------------------------------------------




not solicit, induce or influence any person to leave employment with the Company
(or any parent or subsidiary of the Company).
(ii)  For a period beginning on the Promotion Date and ending the date you cease
to provide services to the Company or any parent or subsidiary of the Company
(excluding services provided pursuant to Section 11 following your termination
of employment) or, if later, the date through which severance is payable
pursuant to Section 7, you, directly or indirectly, whether as employee, owner,
sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer or otherwise, will not directly or indirectly solicit business from
any of the Company’s customers and users on behalf of any business that directly
competes with the principal business of the Company (or any parent or subsidiary
of the Company). You may elect not to comply with the provisions of this Section
10(b)(ii) following your termination of employment. However, all continuing
payments and benefits to which you would have been entitled pursuant to Section
7 will immediately cease.
(c)    Understanding of Covenants. You represent that you (i) are familiar with
the foregoing covenants not to compete and not to solicit, and (ii) are fully
aware of your obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.
11.    Litigation. You agree to cooperate with the Company beginning on the
Promotion Date and thereafter (including following your termination of
employment for any reason) by making yourself reasonably available to testify on
behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
affiliate as reasonably requested. The Company agrees to reimburse you for all
expenses actually incurred in connection with your provision of testimony or
assistance, and if you provide testimony or assistance after the one-year
anniversary of your termination as an employee and Board member (or during the
first year after your termination as an employee and Board member if no
severance is being paid with respect to such time), $200 per hour for your time.
12.    Successors. For all purposes under this agreement, the term “Company”
will include any successor to the Company’s business and/or assets which
expressly assumes this agreement or which becomes bound by the terms of this
agreement by operation of law. The terms of this agreement and all of your
rights hereunder will inure to the benefit of, and be enforceable by, your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
13.    Arbitration.    Any controversy involving the construction or application
of any terms, covenants or conditions of this agreement, or any claims arising
out of any alleged breach of this agreement, will be governed by the rules of
the American Arbitration Association and submitted to and settled by final and
binding arbitration in Santa Clara County, California, except that any alleged
breach of the Company’s Confidentiality and Assignment of Inventions




--------------------------------------------------------------------------------




Agreement shall not be submitted to arbitration and instead the Company may seek
all legal and equitable remedies, including without limitation, injunctive
relief.
14.    Miscellaneous Provisions.
(a)    Waiver. No provision of this agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by you and by an authorized officer of the Company (other than you).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.
(b)    Entire Agreement. This agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
This agreement may only be modified by a signed writing between the parties.
(c)    Choice of Law. The laws of the State of California (without reference to
its choice of laws provisions) will govern the validity, interpretation,
construction and performance of this agreement.
(d)    Severability. The invalidity or unenforceability of any provision or
provisions of this agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(e)    Withholding. All payments made pursuant to this agreement will be subject
to withholding of applicable income and employment taxes.
* * * * *




--------------------------------------------------------------------------------






We hope that you will accept our offer of promotion to President and Chief
Executive Officer of the Company. You may indicate your agreement with these
terms and accept this offer by signing and dating both the enclosed duplicate
original of this agreement returning them to me. This offer, if not accepted,
will expire at the close of business on December 18, 2017.
Prior to the Promotion Date, either party may terminate this agreement for any
reason without thereby incurring any liability to the other.
 
 
Very truly yours,
 
 
 
 
 
SYNNEX Corporation
 
 
 
 
 
 
 
By:
/Dwight A. Steffensen/
 
 
Chairman of the Board of Directors
 
 
January 4, 2018

I have read and accept this employment offer:
/Dennis Polk/                        
Dennis Polk
Dated: January 4, 2018


